Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a DIV of patent application 15/547,563, filed on 07/31/2017, which was a 371 of PCT/US2016/016471. 
The preliminary amendment filed on 02/02/2021, canceling claims 1-9 and adding new claims 10-17 is acknowledged.
Claims 10-17 are currently pending in the instant patent application.

1.	Restriction is required under 35 U.S.C. 121.

Group, I claim(s) 10-12, and 15 (in part), drawn to a composition comprising (Z)-3-hexenol, an alcohol, produced by a method of producing an alcohol comprising: a) contacting a 13-hydroperoxide of a polyunsaturated fatty acid selected from the group consisting of linoleic acid and alpha linolenic acid with a 13-hydroperoxide lyase to form a hexenal; and b) reducing the hexenal in the presence of a hydride donor, a ketoreductase, and a co-factor; wherein the contacting and reducing steps are carried out concomitantly; wherein the hydride donor is selected from the group consisting of a secondary alcohol, a primary alcohol, an alkandiol and a hydroxy acid or one of its esters; the cofactor is selected from the group consisting of NADH and NADPH: the hydroperoxide lyase is stable in the presence of the hydride donor, thus allowing for the concomitant hydroperoxide cleavage and hexanal reduction; and the method is performed in the absence of intact cells; wherein the composition comprises (Z)-3-hexenol in an amount of about greater than or equal to 12000 mg/L and is further provided with about less than or equal to about 170 to about 400mg/L of the total amount of n-hexanal, (Z)-3-hexenal, (E)-2-hexenal, (E)- 2-hexenol, and n-hexanol wherein the n-hexanal, (Z)-3-hexenal, (E)-2-hexenal, (E)-2- hexenol and n-hexanol have not been removed after processing, classified in CPC C12P 7/04.

Group, II claim(s) 13-14, 15 (in part), 16 and 17, drawn to a composition comprising (Z,Z)-3,6-nonadienol produced by a method of producing an alcohol comprising: a) contacting a 9-hydroperoxide of a polyunsaturated fatty acid selected from the group consisting of linoleic acid and alpha linolenic acid with a 9-hydroperoxide lyase to form an aldehyde selected from the group consisting of a nonenal and nonadienal; and b) reducing the aldehyde in the presence of a hydride donor, a ketoreductase, and a co-factor; wherein the contacting and reducing steps are carried out concomitantly; wherein the hydride donor is selected from the group consisting of a secondary alcohol, a primary alcohol, an alkandiol and a hydroxy acid or one of its esters; the cofactor is selected from the group consisting of NADH and NADPH: the hydroperoxide lyase is stable in the presence of the hydride donor, thus allowing for the concomitant hydroperoxide cleavage and aldehyde reduction; and the method is performed in the absence of intact cells; wherein the composition comprises (Z,Z)-3,6-nonadienol in an amount greater than or equal to about 0.74 g/1, and wherein the composition may comprise about less than or equal to about 1 g/l (Z)-3-nonenol, classified in CPC C12P 7/02.

2.	The Composition of Group I and Composition of Group II, are each comprise a chemically unrelated structure capable of separate manufacture, use and effect, and as well as patentably distinct product having specific components and ingredients. In the instant case the compositions can be used in making flavor and fragrant compounds.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137


/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656